Supreme Court of Florida
                                   ____________

                                   No. SC17-552
                                   ____________

                                 CARL PUIATTI,
                                   Appellant,

                                         vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                 [January 23, 2018]



PER CURIAM.

      We have for review Carl Puiatti’s appeal of the circuit court’s order denying

Puiatti’s motion filed pursuant to Florida Rule of Criminal Procedure 3.851. This

Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Puiatti’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Puiatti’s appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Puiatti responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Puiatti’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Puiatti is not entitled to relief. Puiatti

was sentenced to death following a jury’s recommendation for death by a vote of

eleven to one. Puiatti v. State, 495 So. 2d 128, 130 (Fla. 1986). Puiatti’s sentence

of death became final in 1988. Puiatti v. Florida, 488 U.S. 871 (1988). Thus,

Hurst does not apply retroactively to Puiatti’s sentence of death. See Hitchcock,

226 So. 3d at 217. Accordingly, we affirm the denial of Puiatti’s motion.

      The Court having carefully considered all arguments raised by Puiatti, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.
QUINCE, J., recused.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Pasco County,

                                         -2-
      Pat Edward Siracusa, Jr., Judge - Case No. 511983CF001383CFBXWS

Ardith Michelle Bronson, DLA Piper, LLP, Miami, Florida, and Adamn B. Banks,
Miranda S. Schiller, and Steven A. Reiss, Weil, Gotshal, & Manges, New York,
New York,

      for Appellant

Pamela Jo Bondi, Attorney General, and Scott A. Browne, Assistant Attorney
General, Tampa, Florida,

      for Appellee




                                     -3-